                       Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 1 of 25



 1                                                                                                The Honorable

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9   KEVIN ROUX AND LISA ROUX, a married
     couple,
10                                                             No.
                                              Plaintiff,
11                                                             NOTICE OF REMOVAL
                  v.                                           28 U.S.C. §§ 1331 and 1337
12
     ATLAS WORLD GROUP INTERNATIONAL, [Superior Court of Washington in and for King
13   INC., a Washington State Corporation and County Case No. 18-2-23821-8 SEA]
     AMERICAN RED BALL INTERNATIONAL,
14   INC., a Washington State corporation,

15                                         Defendants.

16

17                Defendants Atlas World Group International, Inc. and American Red Ball International,

18   Inc. hereby give notice of the removal of this case to the United States District Court for the

19   Western District of Washington pursuant to 28 U.S.C. §§ 1331 and 1337.

20                Defendants state the following as grounds for removal.

21                1.      On September 24, 2018, Plaintiffs Kevin Roux and Lisa Roux commenced this

22   action by filing a Complaint in the Superior Court of Washington in and for King County under

23   Case No. 18-2-23821-8 SEA. A copy of the Complaint is attached as Exhibit 1. Plaintiffs later

24   filed with the Superior Court an Amended Complaint, a copy of which is attached as Exhibit 2.

25   The Summons, Amended Complaint, and Complaint constitute “all process, pleadings and

26   orders” filed in this action.

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 1                            FOSTER PEPPER PLLC
     Case No.:                                                                 1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3292
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
                       Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 2 of 25



 1                2.       Defendants were served served with process on September 26, 2018, which was

 2   the first notice they received of this lawsuit.

 3                                BASIS FOR FEDERAL COURT JURISDICTION
 4                3.       In their complaint, plaintiffs allege the following:

 5                     6. On or about July 29, 2014, the Plaintiffs moved from their home in
                       Pensacola, Florida to Pennsylvania. … Plaintiffs had a contract with
 6                     Defendant Atlas and Red Ball whereby Defendants would pack and
                       transport the Plaintiffs’ goods. Defendants in turn contracted with Carlyle
 7
                       Vane Lines, Inc. to move the household goods and related items (hereafter
 8                     “goods”) from the Plaintiffs’ home in Florida to Pennsylvania. Said goods
                       constituted everything from fungible items like televisions and sofas to
 9                     irreplaceable items such as family photo albums and an antique Coke
                       machine. …
10
                       7. When the Plaintiffs’ goods were delivered nearly a month after their
11
                       expected delivery date, many of the Plaintiffs’ goods were damaged and/or
12                     lost. To date, many of the goods, constituting thousands of dollars in
                       damage, have not been replaced or repaired. …
13
                  4.       As confirmed by these allegations, plaintiffs engaged defendants as a motor
14
     carrier or freight forwarder in interstate transportation as defined by 49 U.S.C. §13102(8) and
15
     (14).
16
                  5.       Plaintiffs, through their counsel, issued a letter to defendants demanding $40,000
17
     in compensation for their alleged damages. A copy of said letter, redacted as to impertinent
18
     points, is attached as Exhibit 3. Thus, the amount in controversy easily exceeds $10,000.
19
                  6.       Plaintiff’s claims herein are governed exclusively and preemptively by federal
20
     law, i.e., the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. §14706. As the
21
     U.S. Court of Appeals for the Ninth Circuit held in Hall v. N. Am. Van Lines, Inc., 476 F.3d 683,
22
     687-688 (9th Cir. 2007):
23
                       The Carriers argue that the Carmack Amendment, 49 U.S.C. § 14706, is
24                     among the few statutes that completely Hall v. N. Am. Van Lines, Inc., 476
25                     F.3d 683, 687-688, 2007 U.S. App. LEXIS 1893, well-pleaded state claims
                       by “provid[ing] the exclusive cause of action for the claim asserted and also
26                     set[ting] forth procedures and remedies governing that cause of

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 2                                   FOSTER PEPPER PLLC
     Case No.:                                                                        1111 THIRD AVENUE, SUITE 3000
                                                                                    SEATTLE, WASHINGTON 98101-3292
                                                                                  PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
                       Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 3 of 25



 1                     action.” [citations omitted] We have described the Carmack Amendment as
                       providing “a uniform national liability policy for interstate
 2                     carriers.” [citations omitted] (observing that plaintiffs’ contract claim
                       would have been completely preempted if it had satisfied Carmack’s
 3
                       minimum amount in controversy). It is well settled that
 4                     the Carmack Amendment is the exclusive cause of action for interstate-
                       shipping contract claims alleging loss or damage to property. [citations
 5                     omitted] (“[T]he question as to the proper construction of the bill of lading
                       is a Federal question.”); [citations omitted] (Carmack covers “the subject of
 6                     the liability of the carrier under a bill of lading . . . so completely that there
                       can be no rational doubt but that Congress intended to take possession of
 7
                       the subject, and supersede all state regulation with reference to
 8                     it”); [citations omitted] (“Congress intended for the Carmack Amendment
                       to provide the exclusive cause of action for loss or damages to goods arising
 9                     from the interstate transportation of those goods by a common carrier.”
                       (emphasis omitted)). These cases establish that the Carmack Amendment
10                     completely preempts a contract claim alleging loss or damage to property.
11
                  7.       Under 28 U.S.C. §1331, federal courts have original jurisdiction of all civil
12
     actions arising under the Constitution, laws, or treaties of the United States. As the Ninth Circuit
13
     Court of Appeals held in White v. Mayflower Transit, L.L.C., 543 F.3d 581, 584 (9th Cir. 2008):
14
                       The Carmack Amendment is a federal statute that provides the exclusive
15                     cause of action for interstate shipping contract claims, and it completely
                       preempts state law claims alleging delay, loss, failure to deliver and damage
16                     to property. [citations omitted] If a plaintiff brings a contract action against
                       an interstate carrier for any of these reasons, and the amount in controversy
17                     exceeds $10,000, then the defendant may properly remove the case to
18                     federal court.

19                8.       The fact that plaintiff improperly pleads in its Complaint state and common law

20   causes of action does not alter this. If “the federal statute completely pre-empts the state-law

21   cause of action, a claim which comes within the scope of that cause of action, even if pleaded in

22   terms of state law, is in reality based on federal law.” Aetna Health Inc. v. Davila, 542 U.S. 200,

23   207-08, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004) (quoting Beneficial Nat’l Bank v. Anderson,

24   539 U.S. 1, 8, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003)). Thus, civil actions containing state law

25   claims that are completely preempted are removable to federal court. See Id. at 210.

26

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 3                                    FOSTER PEPPER PLLC
     Case No.:                                                                         1111 THIRD AVENUE, SUITE 3000
                                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                                   PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
                       Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 4 of 25



 1                9.      The subject matter of this action arises under an Act of Congress regulating

 2   commerce, and plaintiffs seek recovery of a sum greater than $10,000.00. Thus, it also is subject

 3   to removal pursuant to 28 U.S.C. §1337(a).

 4                                             PROPRIETY OF REMOVAL
 5                1.      This Notice of Removal is timely filed because it is filed within 30 days of

 6   defendants’ receipt of the Complaint as provided by 28 U.S.C. § 1446(b).

 7                2.      This Court has original jurisdiction of this matter under 28 U.S.C. §§1331 and

 8   1337(a).

 9                3.      This matter is subject to removal pursuant to 28 U.S.C. §1441.

10                4.      Removal of this matter is not barred by 28 U.S.C. §1445.

11                5.      Pursuant to 28 U.S.C. § 1446(a), defendants have attached hereto a true and

12   accurate copy of plaintiffs’ Summons and Amended Complaint.

13                6.      Pursuant to 28 U.S.C. §1446(a) and (d), defendants will promptly file a copy of

14   this Notice of Removal with the Superior Court of Washington in and for King County, and will

15   further provide prompt notice to all adverse parties and will also file proof of service of all

16   notices and filings with the Clerk of the United States District Court for the Western District of

17   Washington. A true and correct copy of the Notice of Removal is attached hereto as Exhibit 4.

18                WHEREFORE, defendants remove the above-captioned action from the Superior Court

19   of Washington in and for King County to the United States District Court for the Western

20   District of Washington.

21

22

23

24

25

26

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 4                               FOSTER PEPPER PLLC
     Case No.:                                                                    1111 THIRD AVENUE, SUITE 3000
                                                                                SEATTLE, WASHINGTON 98101-3292
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
                    Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 5 of 25



 1                DATED this 15th day of October, 2018.

 2

 3
                                                    s/Steven W. Block
 4                                                  Steven W. Block, WSBA No. 24299
 5                                                  FOSTER PEPPER PLLC
                                                    1111 Third Avenue, Suite 3000
 6                                                  Seattle, Washington 98101-3292
                                                    Telephone: (206) 447-4400
 7                                                  Facsimile: (206) 447-9700
                                                    Email: steve.block@foster.com
 8                                                  Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 5                       FOSTER PEPPER PLLC
     Case No.:                                                            1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3292
                                                                      PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
                    Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 6 of 25



 1                                        CERTIFICATE OF SERVICE

 2                The undersigned declares that on the date stated below I caused to be served the
 3
     foregoing document, upon the following in the manner of service indicated:
 4
     Chris Jackman                                                     via hand delivery
 5   The Jackman Law Firm, PLLC                                        via e-mail
     600 Stewart Street, suite 400                                     via E-Filing
 6   Seattle, WA 98101                                                 via facsimile
     Attorney for Plaintiff                                            via U.S. Mail
 7

 8
                  I declare under penalty of perjury under the laws of the State of Washington, that the
 9
     foregoing is true and correct.
10

11                Executed in Seattle, Washington this 15th day of October, 2018.

12
                                                        s/Michelle Stark
13                                                      Michelle Stark, Legal Assistant
14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL 28 U.S.C. §§ 1331 and 1337 - 6                              FOSTER PEPPER PLLC
     Case No.:                                                                   1111 THIRD AVENUE, SUITE 3000
                                                                               SEATTLE, WASHINGTON 98101-3292
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53166990.1
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 7 of 25




           EXHIBIT 1
               Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 8 of 25

                                                                                    FILED
                                                                                18 SEP 24 AM 9:29
 1
                                                                                KING COUNTY
 2                                                                          SUPERIOR COURT CLERK
                                                                                   E-FILED
                                                                         CASE NUMBER: 18-2-23821-8 SEA
 3

 4

 5

 6

 7

 8            IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                            FOR THE COUNTY OF KING
 9

10
     KEVIN ROUX AND LISA ROUX, a married
11
     couple,                                         No.

12
                            Plaintiffs,              COMPLAINT

13
                    vs.

14
     ATLAS WORLD GROUP
15   INTERNATIONAL, INC., a Washington State
     Corporation
16

17
     AMERICAN RED BALL, a Washington State
     corporation,
18

19
                            Defendants.
20

21
            COMES NOW Plaintiffs Kevin and Lisa Roux by and through their attorney of
22
     record, Chris Jackman of The Jackman Law Firm, PLLC, who appears before the Court
23
     complaining against the defendant as follows:
24

25
     COMPLAINT
     Page 1 of 5                                     The Jackman Law Firm, PLLC
                                                     600 Stewart Street, suite 400
                                                     Seattle, WA 98101
                                                     Tel: 206-245-6442
                                                     Chris@TheJackmanLawFirm.Com
                 Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 9 of 25



 1

 2

 3

 4

 5

 6                                       I.     PARTIES
 7
            1.       Plaintiffs Kevin and Lisa Roux are a married couple who reside in
 8
     Pennsylvania.
 9
            2.       Atlas World Group International, Inc. (“Atlas”) is a Washington State
10
     corporation whose registered agent is located in Tumwater, Thurston County,
11
     Washington. At all times material hereto, Atlas was conducting continuous business in
12
     King County, Washington.
13
            3.       Red Ball International, Inc. (“Red Ball”) is a Washington State
14

15
     corporation whose registered agent is located in Tumwater, Thurston County,

16   Washington. At all times material hereto, Red Ball was conducting continuous business

17   in King County, Washington.

18

19

20
                             II.     VENUE AND JURISDICTION
21
            3.       Defendant Atlas and Red Ball were conducting continuous business in
22
     Seattle, King County, Washington at the time of the conduct complained of herein.
23
     This court has jurisdiction over the plaintiffs’ claims pursuant to RCW 2.08.010. Venue
24
     lies within this court pursuant to RCW 36.01.050.
25
     COMPLAINT
     Page 2 of 5                                       The Jackman Law Firm, PLLC
                                                       600 Stewart Street, suite 400
                                                       Seattle, WA 98101
                                                       Tel: 206-245-6442
                                                       Chris@TheJackmanLawFirm.Com
              Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 10 of 25



 1
                                           III.   FACTS
 2

 3
            4.       Plaintiffs repeats and incorporates the previous allegations of the
 4
     Complaint.
 5
            5.       On or about July 29, 2014, the Plaintiffs moved from their home in
 6
     Pensacola, Florida to Pennsylvania. Plaintiff Kevin Roux is in the military and has been
 7
     for over 20 years. Because of his position, the military has moved him many times,
 8
     including internationally. Plaintiffs had a contract with Defendant Atlas and Red Ball
 9
     whereby Defendants would pack and transport the Plaintiffs’ goods. Defendants in turn
10
     contracted with Carlyle Vane Lines, Inc. to move the household goods and related items
11
     (hereafter “goods”) from the Plaintiffs’ home in Florida to Pennsylvania. Said goods
12
     constituted everything from fungible items like televisions and sofas to irreplaceable
13
     items such as family photo albums and an antique Coke machine. It was communicated
14
     to the plaintiffs that their goods would be delivered by August 8, 2014 to their home in
15
     Pennsylvania.
16
            6.       When the Plaintiffs’ goods were delivered nearly a month after their
17
     expected delivery date, many of the Plaintiffs’ goods were damaged and/or lost. To
18
     date, many of the goods, constituting thousands of dollars in damage, have not been
19
     replaced or repaired. Further, many of the goods the defendant lost simply cannot be
20
     replaced, such as family photo albums.
21

22
             IV.      FIRST CAUSE OF ACTION—BREACH OF CONTRACT
23
            7.       Plaintiffs performed all of the conditions, covenants, and promises
24
     required by her to be performed in accordance with the terms and conditions of the
25
     COMPLAINT
     Page 3 of 5                                         The Jackman Law Firm, PLLC
                                                         600 Stewart Street, suite 400
                                                         Seattle, WA 98101
                                                         Tel: 206-245-6442
                                                         Chris@TheJackmanLawFirm.Com
               Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 11 of 25



 1   contract. Defendants are in breach of their terms of the contract by not meeting the
 2
     conditions, covenants, and promises required to be performed, namely, but not limited
 3
     to, losing and/or damaging the Plaintiffs’ goods. The Plaintiffs damages are a
 4
     proximate cause of the Defendant’s breach.
 5

 6       V.         SECOND CAUSE OF ACTION—CONSUMER PROTECTION ACT
                                     VIOLATION
 7
              8.      Defendants’ actions as described herein are in violation of the Consumer
 8
     Protection Act (CPA), RCW 19.86 et seq.
 9

10            9.      Said Defendants should be enjoined from further operation in the state of

11   Washington.

12            10.     Defendant’s actions are in violation of the CPA entitles the Plaintiffs to

13   treble damages, reasonable attorney fees, costs of suit, injunctive and other relief as
14   permitted by statute.
15

16

17

18
                                      PRAYER FOR RELIEF

19
              WHEREBY the Plaintiffs pray for damages to be awarded against the defendant

20
     as follows:

21
              1.      Damages for the repair and/or replacement value of the Plaintiffs’ home

22
     goods in an amount to be proven at trial.

23
              2.      Emotional distress damages to the Plaintiffs in an amount to be proven at

24
     trial.

25
              3.      Treble damages, attorney’s fees, and costs as stated in RCW 19.86.
     COMPLAINT
     Page 4 of 5                                         The Jackman Law Firm, PLLC
                                                         600 Stewart Street, suite 400
                                                         Seattle, WA 98101
                                                         Tel: 206-245-6442
                                                         Chris@TheJackmanLawFirm.Com
             Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 12 of 25



 1         4.      Such other and further relief the Court deems just and equitable.
 2

 3   DATED 2st day of September, 2018
 4

 5   /s/ Chris T. Jackman
     Chris Jackman, WSBA #46182
 6
     The Jackman Law Firm, PLLC
     600 Stewart Street, suite 400
 7
     Seattle, WA 98101
 8   Tel: 206-245-6442
     Chris@TheJackmanLawFirm.Com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     COMPLAINT
     Page 5 of 5                                      The Jackman Law Firm, PLLC
                                                      600 Stewart Street, suite 400
                                                      Seattle, WA 98101
                                                      Tel: 206-245-6442
                                                      Chris@TheJackmanLawFirm.Com
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 13 of 25




            EXHIBIT 2
              Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 14 of 25

                                                                                    FILED
                                                                                18 SEP 24 PM 3:56
 1
                                                                                KING COUNTY
 2                                                                          SUPERIOR COURT CLERK
                                                                                   E-FILED
                                                                         CASE NUMBER: 18-2-23821-8 SEA
 3

 4

 5

 6

 7

 8            IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                            FOR THE COUNTY OF KING
 9

10
     KEVIN ROUX AND LISA ROUX, a married
11
     couple,                                         No.

12
                            Plaintiffs,              AMENDED COMPLAINT

13
                    vs.

14
     ATLAS WORLD GROUP
15   INTERNATIONAL, INC., a Washington State
     Corporation
16

17
     AMERICAN RED BALL
     INTERNATIONAL, INC., a Washington State
18
     corporation,
19

20                          Defendants.

21

22          COMES NOW Plaintiffs Kevin and Lisa Roux by and through their attorney of

23   record, Chris Jackman of The Jackman Law Firm, PLLC, who appears before the Court

24   complaining against the defendant as follows:

25
     AMENDED COMPLAINT
     Page 1 of 5                                     The Jackman Law Firm, PLLC
                                                     600 Stewart Street, suite 400
                                                     Seattle, WA 98101
                                                     Tel: 206-245-6442
                                                     Chris@TheJackmanLawFirm.Com
              Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 15 of 25



 1

 2

 3

 4

 5

 6                                       I.     PARTIES
 7
            1.       Plaintiffs Kevin and Lisa Roux are a married couple who reside in
 8
     Pennsylvania.
 9
            2.       Atlas World Group International, Inc. (“Atlas”) is a Washington State
10
     corporation whose registered agent is located in Tumwater, Thurston County,
11
     Washington. At all times material hereto, Atlas was conducting continuous business in
12
     King County, Washington.
13
            3.       Red Ball International, Inc. (“Red Ball”) is a Washington State
14

15
     corporation whose registered agent is located in Tumwater, Thurston County,

16   Washington. At all times material hereto, Red Ball was conducting continuous business

17   in King County, Washington.

18

19

20
                             II.     VENUE AND JURISDICTION
21
            4.       Defendant Atlas and Red Ball were conducting continuous business in
22
     Seattle, King County, Washington at the time of the conduct complained of herein.
23
     This court has jurisdiction over the plaintiffs’ claims pursuant to RCW 2.08.010. Venue
24
     lies within this court pursuant to RCW 36.01.050.
25
     AMENDED COMPLAINT
     Page 2 of 5                                       The Jackman Law Firm, PLLC
                                                       600 Stewart Street, suite 400
                                                       Seattle, WA 98101
                                                       Tel: 206-245-6442
                                                       Chris@TheJackmanLawFirm.Com
              Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 16 of 25



 1
                                           III.   FACTS
 2

 3
            5.       Plaintiffs repeats and incorporates the previous allegations of the
 4
     Complaint.
 5
            6.       On or about July 29, 2014, the Plaintiffs moved from their home in
 6
     Pensacola, Florida to Pennsylvania. Plaintiff Kevin Roux is in the military and has been
 7
     for over 20 years. Because of his position, the military has moved him many times,
 8
     including internationally. Plaintiffs had a contract with Defendant Atlas and Red Ball
 9
     whereby Defendants would pack and transport the Plaintiffs’ goods. Defendants in turn
10
     contracted with Carlyle Vane Lines, Inc. to move the household goods and related items
11
     (hereafter “goods”) from the Plaintiffs’ home in Florida to Pennsylvania. Said goods
12
     constituted everything from fungible items like televisions and sofas to irreplaceable
13
     items such as family photo albums and an antique Coke machine. It was communicated
14
     to the plaintiffs that their goods would be delivered by August 8, 2014 to their home in
15
     Pennsylvania.
16
            7.       When the Plaintiffs’ goods were delivered nearly a month after their
17
     expected delivery date, many of the Plaintiffs’ goods were damaged and/or lost. To
18
     date, many of the goods, constituting thousands of dollars in damage, have not been
19
     replaced or repaired. Further, many of the goods the defendant lost simply cannot be
20
     replaced, such as family photo albums.
21

22
             IV.      FIRST CAUSE OF ACTION—BREACH OF CONTRACT
23
            8.       Plaintiffs performed all of the conditions, covenants, and promises
24
     required by her to be performed in accordance with the terms and conditions of the
25
     AMENDED COMPLAINT
     Page 3 of 5                                         The Jackman Law Firm, PLLC
                                                         600 Stewart Street, suite 400
                                                         Seattle, WA 98101
                                                         Tel: 206-245-6442
                                                         Chris@TheJackmanLawFirm.Com
               Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 17 of 25



 1   contract. Defendants are in breach of their terms of the contract by not meeting the
 2
     conditions, covenants, and promises required to be performed, namely, but not limited
 3
     to, losing and/or damaging the Plaintiffs’ goods. The Plaintiffs damages are a
 4
     proximate cause of the Defendant’s breach.
 5

 6       V.         SECOND CAUSE OF ACTION—CONSUMER PROTECTION ACT
                                     VIOLATION
 7
              9.      Defendants’ actions as described herein are in violation of the Consumer
 8
     Protection Act (CPA), RCW 19.86 et seq.
 9

10            10.     Said Defendants should be enjoined from further operation in the state of

11   Washington.

12            11.     Defendant’s actions are in violation of the CPA entitles the Plaintiffs to

13   treble damages, reasonable attorney fees, costs of suit, injunctive and other relief as
14   permitted by statute.
15

16

17

18
                                      PRAYER FOR RELIEF

19
              WHEREBY the Plaintiffs pray for damages to be awarded against the defendant

20
     as follows:

21
              1.      Damages for the repair and/or replacement value of the Plaintiffs’ home

22
     goods in an amount to be proven at trial.

23
              2.      Emotional distress damages to the Plaintiffs in an amount to be proven at

24
     trial.

25
              3.      Treble damages, attorney’s fees, and costs as stated in RCW 19.86.
     AMENDED COMPLAINT
     Page 4 of 5                                         The Jackman Law Firm, PLLC
                                                         600 Stewart Street, suite 400
                                                         Seattle, WA 98101
                                                         Tel: 206-245-6442
                                                         Chris@TheJackmanLawFirm.Com
             Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 18 of 25



 1         4.     Such other and further relief the Court deems just and equitable.
 2

 3   DATED 2st day of September, 2018
 4

 5   /s/ Chris T. Jackman
     Chris Jackman, WSBA #46182
 6
     The Jackman Law Firm, PLLC
     600 Stewart Street, suite 400
 7
     Seattle, WA 98101
 8   Tel: 206-245-6442
     Chris@TheJackmanLawFirm.Com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AMENDED COMPLAINT
     Page 5 of 5                                     The Jackman Law Firm, PLLC
                                                     600 Stewart Street, suite 400
                                                     Seattle, WA 98101
                                                     Tel: 206-245-6442
                                                     Chris@TheJackmanLawFirm.Com
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 19 of 25




            EXHIBIT 3
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 20 of 25
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 21 of 25
Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 22 of 25




            EXHIBIT 4
                   Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 23 of 25



 1                                                                      The Honorable Catherine Shaffer

 2

 3

 4

 5

 6

 7                     SUPERIOR COURT OF WASHINGTON IN AND FOR KING COUNTY

 8   KEVIN ROUX AND LISA ROUX, a married
     couple,
 9                                                            No. 18-2-23821-8 SEA
                                            Plaintiffs,
10                                                            NOTICE OF FILING NOTICE OF
                  v.                                          REMOVAL
11
     ATLAS WORLD GROUP
12   INTERNATIONAL, INC., a Washington State                  (Clerk’s Action Required)
     Corporation and AMERICAN RED BALL
13   INTERNATIONAL, INC., a Washington State
     corporation,
14
                                          Defendants.
15

16

17                Defendants Atlas World Group International, Inc. and American Red Ball International,
18   Inc. hereby give notice that they have filed a Notice of Removal to remove the above-styled
19   matter to the United States District Court for the Western District of Washington. A copy of the
20   Notice of Removal and supporting papers are attached hereto as Exhibit A. Upon filing of this
21   Notice of Filing of Notice of Removal, applicant has effected removal pursuant to 28 U.S.C. §§
22   1331 and 1337.
23

24

25

26

     NOTICE OF FILING NOTICE OF REMOVAL - 1                                     FOSTER PEPPER PLLC
                                                                              1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700
     53166989.1
                   Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 24 of 25



 1                DATED this 15th day of October, 2018.

 2

 3
                                                    s/Steven W. Block
 4                                                  Steven W. Block, WSBA No. 24299
 5                                                  FOSTER PEPPER PLLC
                                                    1111 Third Avenue, Suite 3000
 6                                                  Seattle, Washington 98101-3292
                                                    Telephone: (206) 447-4400
 7                                                  Facsimile: (206) 447-9700
                                                    Email: steve.block@foster.com
 8                                                  Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF FILING NOTICE OF REMOVAL - 2                                 FOSTER PEPPER PLLC
                                                                          1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3292
                                                                      PHONE (206) 447-4400 FAX (206) 447-9700
     53166989.1
                   Case 2:18-cv-01511-JLR Document 1 Filed 10/15/18 Page 25 of 25



 1                                        CERTIFICATE OF SERVICE

 2                The undersigned declares that on the date stated below I caused to be served the
 3
     foregoing document, upon the following in the manner of service indicated:
 4
     Chris Jackman                                                     via hand delivery
 5   The Jackman Law Firm, PLLC                                        via e-mail
     600 Stewart Street, suite 400                                     via E-Filing
 6   Seattle, WA 98101                                                 via facsimile
     Attorney for Plaintiff                                            via U.S. Mail
 7

 8
                  I declare under penalty of perjury under the laws of the State of Washington, that the
 9
     foregoing is true and correct.
10

11                Executed in Seattle, Washington this 15th day of October, 2018.

12
                                                        s/Michelle Stark
13                                                      Michelle Stark, Legal Assistant
14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF FILING NOTICE OF REMOVAL - 3                                        FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3000
                                                                               SEATTLE, WASHINGTON 98101-3292
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700
     53166989.1
